Case: 21-10147      Document: 00516191030         Page: 1    Date Filed: 02/03/2022




              United States Court of Appeals
                   for the Fifth Circuit                          United States Court of Appeals
                                                                           Fifth Circuit

                                                                         FILED
                                  No. 21-10147                     February 3, 2022
                                Summary Calendar                    Lyle W. Cayce
                                                                         Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Melvin Mark Dewayne Bowling,

                                                          Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 7:20-CR-21-1


   Before Barksdale, Costa, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Melvin Mark Dewayne Bowling was convicted of: being a felon in
   possession of a firearm, in violation of 18 U.S.C. §§ 922(g)(1), 924(a)(2); and
   transporting a stolen firearm, in violation of 18 U.S.C. §§ 922(i) and
   924(a)(2). After the district court’s applying Guideline § 2K2.1(c)(1)(A)’s


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-10147       Document: 00516191030           Page: 2     Date Filed: 02/03/2022




                                      No. 21-10147


   (unlawful receipt, possession, or transportation of firearms) cross-reference
   to Guideline § 2X1.1(a) (attempt, solicitation, or conspiracy), Bowling was
   sentenced to, inter alia, 145 months’ imprisonment. He asserts: the court
   erred in applying the Guideline § 2K2.1(c)(1)(a) cross-reference in
   calculating his Guidelines sentencing range; and 18 U.S.C. § 922(g) is
   unconstitutional.
          Bowling objected to the use of the Guideline § 2K2.1(c)(1)(A) cross-
   reference on the ground that the firearms forming the basis for his
   convictions “were used in any robbery”. He also objected at sentencing on
   the ground that he was being improperly punished “for robberies which were
   extraneous to” the offenses of conviction. Bowling now contends, however,
   that the court erred in applying Guideline § 2K2.1(c)(1)(A)’s cross-reference
   to Guideline § 2X1.1(a) because, by its title, that Guideline sub-section does
   not apply to completed offenses.
          In other words, Bowling challenged in district court the application of
   the cross-reference on grounds distinct from the one he now presents;
   accordingly, review is for plain error only. E.g., United States v. Broussard,
   669 F.3d 537, 546 (5th Cir. 2012). Under that standard, Bowling must show
   a forfeited plain error (clear or obvious error, rather than one subject to
   reasonable dispute) that affected his substantial rights. Puckett v. United
   States, 556 U.S. 129, 135 (2009). If he makes that showing, we have the
   discretion to correct the reversible plain error, but generally should do so only
   if it “seriously affect[s] the fairness, integrity, or public reputation of judicial
   proceedings”. Id.
          Bowling has not shown the court committed reversible plain error by
   applying Guideline § 2K2.1(c)(1)(a)’s cross-reference to a completed
   offense. See United States v. Fannin, 821 F. App’x 358, 359–60 (5th Cir.
   2020) (per curiam) (applying cross-reference to completed aggravated




                                            2
Case: 21-10147      Document: 00516191030          Page: 3   Date Filed: 02/03/2022




                                    No. 21-10147


   assault offense); United States v. Edwards, 799 F. App’x 290, 291 (5th Cir.
   2020) (per curiam) (applying cross-reference to completed felony drug
   offense).
          Finally, as Bowling correctly concedes, his challenge to the
   constitutionality of 18 U.S.C. § 922(g), under United States v. Lopez, 514 U.S.
   549 (1995), is foreclosed, and he raises it only to preserve it for possible
   further review. See United States v. De Leon, 170 F.3d 494, 499 (5th Cir. 1999)
   (holding challenge to constitutionality of § 922(g) based on Lopez
   foreclosed).
          AFFIRMED.




                                          3